Citation Nr: 1410501	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-32 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for a left ankle disability which is currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which assigned a 0 percent disability rating for the Veteran's left ankle disability.  In a May 2010 rating decision, the RO in Nashville, Tennessee increased the Veteran's disability rating for his left ankle from 0 percent to 10 percent effective August 5, 2008, the date of the Veteran's claim.  Jurisdiction of the claims file is with the RO in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The most recent medical record in the claims file is a private treatment record dated June 2011, from the Campbell Clinic.  The Veteran's statement dated April 2012 and the Appellant's Brief dated December 2013 indicate there are additional relevant private treatment records from Dr. Leu.  Additionally, the June 2011 private treatment record from the Campbell Clinic indicates that the Veteran has undergone physical therapy for her ankle.  The records of the indicated additional treatment should be sought.  

The Veteran was last examined by VA for her left ankle disability in September 2008.  In an August 2010 private treatment record from the Campbell Clinic, the Veteran reported that she "has been having more pain over the past couple of years."  In light of the stale VA examination report and the Veteran's statement indicating that her ankle disability has increased in severity since the last VA examination, VA is required to afford her a contemporaneous VA examination to assess the current severity of this disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she identify any and all outstanding VA and private treatment records related to her left ankle disability, dated since June 2011.  After obtaining the necessary authorization forms from the Veteran, the RO should obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her left ankle disability, the nature, extent and severity of his symptoms and the impact of the condition on her ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After associating any pertinent outstanding records, schedule the Veteran for an examination by an appropriate VA medical professional to determine the severity of the Veteran's service-connected left ankle disability.  The Veteran's claims file should be made available to, and reviewed by the VA examiner.  Any indicated diagnostic tests and studies should be conducted.

4.  Then readjudicate the claim.  If the decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


